--------------------------------------------------------------------------------

Exhibit 10.20
 
TECHNOLOGY ASSIGNMENT AGREEMENT
 
This Technology Assignment Agreement ("Technology Agreement") is entered into
and effective as of the 23 day of February, 2012 (the "Effective Date"), by and
between PMP Pool Maintenance Protection, Inc. (hereafter "PMP"), Juan Carlos
Bocos ("Bocos") and any of their heirs, representatives, successors, assigns,
successors, subsidiaries, affiliates, parents, and related companies, on the one
hand (hereafter all of these parties will be collectively referred to as
"Seller"), and Green Energy Management Services, Inc., a company organized under
the laws of Delaware (the "Purchaser") on the other hand. Seller and the
Purchaser each may be referred to herein as a "Party" and collectively as the
"Parties."
 
WHEREAS, SELLER designs, develops and manufactures water valves (hereafter the
"Assigned Products") that reduce the volume of water traveling through water and
sewer pipes and thus reduces the amount of water and sewer consumed by the end
user.
 
WHEREAS, SELLER acquired rights to manufacture, market and distribute said water
valves, and further acquired the right to use the technology contained in U.S.
Patent Pending Nos. 12/383/708 and 12/758/126 collectively all rights denoted in
this recital will be referred to as the "Licensed IP Rights") and further is in
the process of obtaining additional patents on valves (hereafter the Assigned IP
Rights and the Assigned Products shall be collectively referred to as the
"Assigned Technology");
 
WHEREAS, SELLER desires to assign the Assigned IP Rights, the Assigned
Technology and the Assigned Products to the PURCHASER; and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Technology Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
 
Article 1 — Definitions
 
1.1                "Affiliate" means any person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the person specified. For purposes of this definition,
control of a person means the power, direct or indirect, to direct or cause the
direction of the management and policies of such person, whether by contract or
otherwise.
 
1.2                "Assigned IP Rights" shall mean the rights acquired by SELLER
in and to U.S. Patent Pending Nos. 12/383/708 and 12/758/126 additional valve
technology which SELLER has to this date invented or developed, and any and all
valve technology which SELLER may invent or develop during the term of this
Agreement and for a period to extend three (3) years after the termination of
this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
1.3               "Assigned Technology" means documented information and data,
know-how, copyrights, mask works, proprietary software, technical information,
trade secrets, schematics, and any and all intellectual property or other rights
identified associated with the rights acquired by SELLER with regards to the
technology contained in U.S. Patent Pending Nos. ________________________  , any
and all additional valve technology including all plastic valves and any other
valves made of any material which SELLER has to this date invented or developed,
and any and all valve technology which Seller may invent or develop during the
term of this Agreement and for a period to extend three (3) years after the
termination of this Agreement..
 
1.4              "Assigned Products" means those products manufactured either by
SELLER or PURCHASER through use of the Assigned Technology and the Assigned IP
Rights, all subsequent versions thereof, and all other future products of
Purchaser within the scope of the Assigned Technology.
 
Article 2 — Assignment
 
SELLER hereby assigns to the PURCHASER exclusively throughout the world all
right, title and interest (choate and inchoate) in (i) the Assigned Products,
the Assigned Intellectual Property and the Assigned IP Rights, (ii) all
precursors, portions and work in progress with respect thereto and all
inventions, works of authorship, mask works, technology, schematics,
information, know-how, materials and tools relating thereto or to the
development, support or maintenance thereof and (iii) all copyrights, patent
rights, trade secrets, trademark rights, mask works rights and all other
intellectual and industrial property rights of any sort and all business,
contract rights, causes of action and goodwill in, incorporated or embodied in,
used to develop, or related to any of the foregoing (collectively "Intellectual
Property").
 
For and in consideration of the Assignments granted pursuant to the terms of
this Article 2, Purchaser will provide the following consideration to SELLER:
 

 
a)
SELLER will continue to be paid the $8,000 monthly cash consideration set forth
in Article 2 of the Technology License Agreement dated September 29, 2010, said
payments concluding upon the expiration, exhaustion or termination of all rights
granted in this Agreement and the Technology License Agreement dated September
29, 2010, from SELLER to PURCHASER, subject to the terms and conditions set
forth in that prior Article 2. Payments will be made on the first day of the
month and will be late on the tenth day of each month. Payment for the month of
February 2012 will be made at the time of the signing of this Agreement. Seller
represents, warrants, and acknowledges that it has received all additional
compensation called for by said Technology License Agreement. The compensation
called for in the September 29, 2010 Agreement will be increased from $8,000.00
monthly to $12,000.00 monthly once GEM net profits exceed $2,000,000.00. The
shares given in the September 29, 2010 Agreement will be increased to 6,000,000
once GEM net profits exceed $2,000,000.00. Net profits as defined herein shall
mean the gross revenue less direct and indirect cost including overhead
expenses(SG&A).

 
 
2

--------------------------------------------------------------------------------

 
 

 
b) 
PURCHASER agrees to issue a check in the amount of $20,000.00 to seller later
than twelve   months from the Effective Date.

 

 
c)
To the extent required for the execution prosecution, filing, certifications,
maintenance and/or enforcement of the Assigned IP Rights, including but not
limited to the filing of one or more new patent applications related to the new
water valve identified in Section (a) above, PURCHASER shall have the option, in
its sole discretion, to assume responsibility for the execution prosecution,
filing, maintenance and/or enforcement, and to pay all of the reasonable costs
and fees necessary for the prosecution, filing, maintenance and/or enforcement
of the Assigned IP Rights.

 



Article 3 —Assigned Technology; Technical Assistance; Marketing Agreement and
Compensation.
 
3.1                Assigned Technology shall be disclosed in the language, form
and system of measurements in which it is available to SELLER at the time of its
disclosure to PURCHASER. .
 
3.2                As reasonably required, PURCHASER may request technical
assistance from SELLER relating to the Assigned Technology. If at the time of
request, SELLER or its Affiliates has an employee with applicable knowledge,
subject to availability of such employee, SELLER agrees to make such employee
available to PURCHASER on reasonable commercial terms.
 
3.3                PURCHASER agrees to provide reasonable engineering and design
assistance to SELLER to develop and manufacture water valves less than two (2)
inches in diameter of PVC or similar material, and will further provide
reasonable marketing and sales assistance for the marketing and sales of same,
as well as for any additional valves that PURCHASER in its sole discretion deems
appropriate.
 
3.4                Immediately before contacting a potential customer, SELLER
will advise GEM's CEO (or his designee) of the potential contact via email. The
CEO will review all potential customers submitted by SELLER and determine and
reply within three (3) business days if the potential customer is available to
the SELLER. In the event that any conflict arises between SELLER and any other
sales commission agent as to who has responsibility for any specific customer,
the dispute shall be resolved by GEM's Chief Executive Officer, acting in his
sole discretion, and commissions will be paid solely to the agent chosen by the
CEO. If available, the potential customer shall be registered to this SELLER.
GEM will maintain a database of potential customers for all its commission based
sellers. The SELLER will thereafter have a period of ninety (90) days within
which to produce a proposed Purchase Order, Contract, Term Sheet, or Memorandum
of Understanding (hereinafter "Order") with the customer acceptable to GEM's CEO
and made according to pre-approved forms provided to SELLER by GEM. During this
ninety-day or any extended period, SELLER shall provide weekly status reports on
contact with the potential customer to the GEM CEO. Should such an Order not be
produced within this ninety (90) day period, GEM reserves the right in the sole
discretion either to grant an extension of this period to SELLER or to instruct
the SELLER to cease soliciting the potential customer. Should GEM thereafter
obtain the customer within thirty (30) days after this one hundred eighty day
(or any extended) period, SELLER shall be due commissions of 10% on any Order or
project GEM ultimately obtains from the customer. Should GEM thereafter obtain
the customer after the lapse of this thirty (30) day period, SELLER shall be due
no commissions on any Order or project GEM ultimately obtains from the customer.
 
 
3

--------------------------------------------------------------------------------

 
 
All contracts with customers must be agreed to, and signed by the GEM CEO, or
its designee. GEM reserves the right to reject any proposed Order that it's CEO,
or designee, in its sole discretion, deem unacceptable. In the event that an
Order is rejected pursuant to this provision, no compensation of any kind shall
be due to SELLER. All costs and expenses incurred by the SELLER in pursuing
potential customers and obtaining an Order shall be borne by the SELLER.
 
3.5                On projects that are accepted pursuant to Section 3.4 above
for which GEM agrees the customer to be financially viable, GEM agrees to pay a
commission to SELLER of 10% of the Net Revenues received by GEM on those
projects. The commission shall expire upon the termination of the initial
contracts with the customer. SELLER agrees that GEM shall never be obligated to
pay SELLER under any circumstances, unless and until GEM has received payment
(partial, lump sum or periodic) from the customer on which the commission is
calculated. This is a condition precedent to any obligation of GEM, and shall
not be construed as a time of payment clause.
 
"Net Revenues" shall be defined on a per project basis and shall consist of the
total revenues less total expenses and direct costs including the direct cost of
labor, materials, installation cost engineering costs, freight, SG&A and taxes
incurred by GEM in order to provide the goods, products and services sold
through SELLER to the customer, Within ten (10) days of the receipt of the
periodic payment from any customer solicited and accepted pursuant to the above
provisions, GEM will calculate the net profits and the commissions that it owes
SELLER, provide SELLER with a statement regarding same and make payment of said
commissions.


 
4

--------------------------------------------------------------------------------

 
 
Article 4 — Representations and Warranties: Liability Disclaimer
 
4.1               SELLER represents and warrants that the Assigned IP Rights,
the Assigned Technology and the Assigned Products are owned by SELLER and that
SELLER has good and valid title to the Assigned IP Rights.
 
4.2               SELLER represents and warrants that within the last five (5)
years, (i) SELLER has not received any written notice asserting any intellectual
property infringement, misappropriation or misuse relating to the Assigned
Technology, and (ii) there are no pending, and to the Knowledge of SELLER,
threatened claims or proceedings against SELLER contesting or challenging the
title to, validity of or enforceability of the Assigned IP Rights.
 
4.3               SELLER represents and warrants that to the Knowledge of
SELLER, SELLER has the right to grant to PURCHASER the licenses granted
hereunder to the Assigned IP Rights, the Assigned Technology and the Assigned
Products.
 
4.4               SELLER represents and warrants that to the Knowledge of
SELLER, the Assigned IP Rights, the Assigned Technology and the Assigned
Products are free and clear of any and all liens and security interests.
 
4.5            SELLER represents and warrants that it will resolve all disputes
between SELLER and any entity or individual under circumstances that will not
materially interfere with, hinder, impair or diminish its ability to perform its
obligations under this Agreement and to provide to PURCHASER such Assigned
Products as it requires from time to time.
 
Article 5 — Term and Termination
 
5.1               This Technology Agreement shall become effective on the
Effective Date and shall continue in full force for so long as SELLER, or any
future assignee of SELLER'S, retains any rights in any of the Assigned IP
Rights, the Assigned Technology and/or the Assigned Products.
 
5.2               The foregoing notwithstanding, in the event that the SELLER
becomes bankrupt or insolvent, or makes an assignment for the benefit of
creditors, or a receiver is appointed for it, or it otherwise takes advantage of
any insolvency law, the PURCHASER may terminate this Technology Agreement upon
one (1) day's written notice.
 
5.3               All licenses granted under this Technology Agreement shall be
deemed licenses of "intellectual property rights" as defined in Section 365(n)
of Title IX, U.S. Bankruptcy Code, and each such license shall be governed by
Section 365(n) in the event that SELLER seeks or is involuntarily placed under
the protection of the Bankruptcy Code. In such event, PURCHASER shall have the
further option to elect termination of this Technology Agreement but retain all
rights under the licenses granted in Article 2 to support its then-existing
customers and sublicensees; to dispose, in any manner, of all Assigned Products
and inventory related thereto; and to properly discharge any and all of
PURCHASER'S third party obligations relating to Assigned Products incurred prior
to the termination.
 
 
5

--------------------------------------------------------------------------------

 
 
Article 6 — General Limitations
 
6.1                The obligations and rights of the Parties under this
Technology Agreement shall be subject to the following:
 
6.1.1             Neither Party shall be obligated to disclose any information
which the laws and regulations of any Governmental Authority which has
jurisdiction over such matters do not permit to be disclosed; and
 
6.1.2             Neither Party shall be obligated to take any action which
would violate the law, regulations or requirements of any Governmental Authority
or any agency thereof which has jurisdiction over such matters.
 
6.1.3             SELLER may not assign or transfer any rights to the
aforementioned Assigned Intellectual Property. PURCHASER may assign or transfer
any rights to the aforementioned Assigned Intellectual Property.
 
Article 7 — Miscellaneous
 
7.1                Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given if
delivered personally, by commercial delivery service, by facsimile transmission
or mailed (first class postage prepaid) to the other Party at the following
addresses or facsimile numbers:
 

  If to Purchaser, to:   Green Energy Management Services, Inc.   Attn. Ron
Ulfers, Jr.   2251 Drusilla Lane, Suite B   Baton Rouge, Louisiana 70809      
with a copy to:       Michael Hill   Law Offices of Michael W. Hill, L.L.C.  
700 Camp Street   New Orleans, Louisiana 70170       If to Seller, to:

 
 
6

--------------------------------------------------------------------------------

 
 
with a copy to:
 
All such notices, requests and other communications will be deemed given upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice,
request or other communication is to be delivered pursuant to this Section). Any
Party from time to time may change its address, facsimile number or other
information for the purpose of notices to that Party by giving notice specifying
such change to the other Party.
 
7.2               Severability. If any provision of this Technology Agreement
shall be held to be illegal, invalid or unenforceable, and if the rights or
obligations of a Party hereunder will not be materially adversely affected
thereby, the Parties agree that such provision will be enforced to the maximum
extent permissible so as to effect the intent of the Parties, and the validity,
legality and enforceability of the remaining provisions of this Technology
Agreement shall not in any way be affected or impaired thereby. If necessary to
effect the intent of the Parties, the Parties will negotiate in good faith to
amend this Technology Agreement to replace the unenforceable language with
enforceable language which as closely as possible reflects such intent.
 
7.3               Amendments. This Technology Agreement may be amended or
modified only by a written instrument signed by both Parties.
 
7.4               Waiver. Any waiver by a Party of an instance of the other
Party's noncompliance with any obligation or responsibility herein shall be in
writing and signed by the waiving Party and shall not be deemed a waiver of
other instances of the other Party's noncompliance hereunder.
 
7.5              Assignment. This Technology Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the Purchaser. This Technology Agreement is assignable by the
Purchaser. Except as stated herein, nothing in this Technology Agreement shall
confer any rights upon any Person other than the Parties and their respective
successors and permitted assigns. SELLER may not assign this TECNOLOGY AGREEMENT
or its rights here under to any PERSON. PURCHASER, may assign this Technology
Agreement in connection with the transfer or sale of substantially all of its
business or assets to which this Technology Agreement pertains or in the event
of its merger or consolidation with another company. No assignment by Purchaser
of this Technology Agreement shall release Seller from any of its obligations
hereunder. Any attempted assignment of this Technology Agreement or of any of
the Assigned IP Rights in violation of this Section shall be void and of no
effect.
 
7.6                Construction. This Technology Agreement has been negotiated
by the Parties and their respective counsel and shall be fairly interpreted in
accordance with its terms and without any strict construction in favor of or
against either Party. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as appropriate;
and the singular tense shall include the plural and vice-versa.
 
 
7

--------------------------------------------------------------------------------

 
  
7.7               No Agency. This Technology Agreement shall not constitute
either Party as a legal representative or agent of the other Party, nor shall a
Party have the right or authority to assume, create or incur any liability of
any kind, expressed or implied, against or in the name or on behalf of the other
Party.
 
7.8                Relationship of the Parties. Nothing contained in this
Technology Agreement is intended to, or shall be deemed to, create a partnership
or joint venture relationship between the Parties or any of their Affiliates for
any purpose.
 
7.9              Governing Law. This Technology Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware applicable to
a contract executed and performed in such state, without giving effect to the
conflicts of law principles thereof.
 
7.10              Jurisdiction; Waiver of Jury Trial. Except to the extent that
a court proceeding or other Action is necessary to obtain an injunction or other
equitable relief to protect the rights of a Party, no Action or other proceeding
arising out of or related to this Technology Agreement shall be commenced until
thirty (30) days after a Party shall give notice of the existence of a dispute
(a "Dispute Notice") to the other Party. During such 30-day period, duly
authorized representatives of both Parties shall attempt to negotiate in good
faith a resolution of the dispute. The Dispute Notice shall set forth the basis
of the dispute with reasonably specificity. The Parties hereby agree that any
Action or Proceeding arising out of or related to this Agreement may be
conducted in the State of Delaware. The Parties hereby agree that any action or
proceeding arising out of or related to this Technology Agreement may be
conducted in the State of Louisiana. Each Party hereby irrevocably consents and
submits to the non­exclusive personal jurisdiction of and venue in the federal
and state courts located in the State of Delaware. Each Party hereby waives to
the fullest extent permitted by applicable Law, any right it may have to a trial
by jury in respect of any litigation directly or indirectly arising out of,
under or in connection with this Technology Agreement or any transaction
contemplated hereby.
 
7.11              Counterparts. This Technology Agreement may be signed in two
or more counterparts, each of which shall be an original, with the same effect
as if the signatures were upon the same instrument, and all of which together
shall constitute one and the same instrument.
 
7.12              Entire Agreement. Together with the PROPRIETARY INFORMATION.
INVENTIONS, AND COMPETITION AGREEMENT, this Technology Agreement constitutes the
entire agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, both written
and oral, between the Parties with respect to the subject matter of this
Technology Agreement and no representation, inducement, promise, understanding,
condition or warranty not set forth herein or therein has been made or relied
upon by either Party.
 
 
8

--------------------------------------------------------------------------------

 
 
Each Schedule referred to herein and attached hereto is an integral part of this
Technology Agreement and is incorporated herein by reference.
 
[SIGNATURES ON FOLLOWING PAGE]


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Technology Agreement to
be executed by their duly authorized officers or representatives as of the date
first written above.
 

JUAN CARLOS BOCOS, Individually PMP Pool Maintenance Protection, Inc.     By:
/s/ Juan Carlos Bocos   /s/ Juan Carlos Bocos     JUAN CARLOS BOCOS   By: Juan
Carlos Bocos         Its    

 

GREEN ENERGY MANAGEMENT SERVICES, INC.   STATE OF FLORIDA     COUNTY OF DADE By:
/s/ Ron P. Ulfers, Jr.   ACKNOWLEDGE THIS 02/23/2012 RON P.ULFERS, JR.   BY :
CHIEF EXECUTIVE OFFICER   IDENTIFICATION PRODUCED     ● FL DRIVER LICENCE ●

 

 graphic [logo.jpg] ENRIQUE BARTHE NOTARY PUBLIC STATE OF FLORIDA Comm# DD961509
Expires 4/22/2014

 

Denise B Windom 3/2/2012 Denise B Windom St. Tammary Parish Notary public
Lousiana * Attest to Ren P. Ulfers, Jr.    Signature only *

 
 
10

--------------------------------------------------------------------------------